department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-4274-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject affiliation of medical professional_corporation with a consolidated_group of corporations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend parent acquiring state x y year year x y case x issue whether y of state x prohibits beneficial_ownership_of_stock in a professional_corporation by a shareholder such as a corporation other than a licensed individual if that is the case then the professional_corporation is precluded under y of state x from being a member of a consolidated_group conclusion section y of state x prohibits beneficial_ownership_of_stock in a professional_corporation by a shareholder such as a corporation other than a licensed individual thus the professional_corporation is precluded under y of state x from being a member of a consolidated_group background for the tax years ending year and year parent was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return parent included certain professional corporations in its consolidated_return for these years after receiving a private_letter_ruling from the irs plr dated date permitting it to do so parent requested another ruling for including other such corporations in subsequent consolidated_returns the irs not only refused to rule favorably on this request it also retroactively revoked the prior plr plr dated date the issue is whether parent properly included these corporations in its consolidated_return for the tax years ending year and year facts for the years at issue parent provided healthcare insurance to subscribers and was in the process of developing an integrated health care delivery system designed to service parent's subscribers throughout state x as a part of this process parent acquired several primary care medical practices using the following acquisition strategy either parent or acquiring a wholly owned subsidiary of parent loaned funds to a physician employee of the parent group employee employee transferred these funds to a new professional_corporation new pc in exchange for all of the stock of new pc new pc used these funds to acquire the intangible assets of the targeted medical practice old pc employ the physicians selling their practice and provide medical_care to patients a management services organization owned by a subsidiary of acquiring sub provided management and administrative services to new pc sub acquired the tangible assets of old pc acquiring structured the acquisition of old pc this way in an attempt to comply with y of state x that prohibits anyone other than a licensed physician from beneficially owning the stock of a professional_corporation thus as a result of the transaction employee owned legal_title in the stock of new pc however as described below employee’s legal ownership of such stock is severely circumscribed as noted above all of the funds used by employee to acquire the stock of new pc and by new pc to acquire the intangible assets of old pc were loaned to him by either acquiring or parent the loans were evidenced by nonrecourse notes and secured_by a pledge of the stock of new pc to acquiring acquiring also holds an open ended option allowing it to acquire at any time all of employee's stock in new pc the pledge agreements provide that employee must give acquiring x days notice prior to any exercise of his right to vote the stock of new pc must consult with acquiring with regard to any vote and must give y days notification to acquiring of his intention with respect to the vote in the event that employee does not intend to comply with acquiring's recommendation with regard to his exercise of the vote acquiring will exercise its option to purchase the stock of that new pc through another licenced physician in its employ who will vote in accordance with acquiring's recommendation in the event that employee misrepresents his intentions with regard to the vote acquiring will exercise its option to purchase immediately after the vote and demand a revote on the issue the pledge agreements further provide that employee may not receive dividends from new pc and if mistakenly received provides for the contribution of the dividend to that new pc to insure that employee will not profit from any increase in value of new pc the agreement provides that acquiring may acquire the stock of new pc from employee at any time pursuant to the option agreement for an amount equal to the amount_paid by employee for such stock the nonrecourse nature of the note insures that employee will not be liable in the event that the stock of new pc declines in value acquiring controls the governance of new pc through its selection of their officers and directors and sub controls their day to day operations through it authority and responsibility to provide management and administrative services sub is ultimately responsible to acquiring for new pc's operations law and analysis law sec_1504 provides that for purposes of this subtitle the term affiliated_group means -- a one or more chains of includible corporations connected through stock ownership with a common parent_corporation which is an includible_corporation but only if -- b i the common parent owns directly stock meeting the requirements of sec_1504 in at least one of the other includible corporations and ii stock meeting the requirements of sec_1504 in each of the includible corporations except the common parent is owned directly by one or more of the other includible corporations sec_1504 provides that the ownership of stock of any corporation meets the requirements of this section if it -- a possesses at least of the total voting power of the stock of such corporation and b has a value equal to at least of the total value of the stock of such corporation analysis as noted above the issue is whether parent properly included new pc in parent’s consolidated_return that issue in turn depends upon whether parent directly owned the stock of new pc within the meaning of sec_1504 parent did not have legal_title to new pc’s stock the employee did however as stated in revrul_84_79 1984_1_cb_190 the direct ownership requirement of sec_1504 is interpreted to mean beneficial_ownership 67_tc_793 this interpretation recognizes that substance rather than form should control in determining ownership the direct ownership required by the statute is not merely possession of the naked legal_title but beneficial_ownership which carries with it dominion over the property 40_bta_1266 acq 1940_1_cb_3 the court in macon premised its decision on the supreme court's statement that taxation is not so much concerned with the refinement of title as it is with actual command over the property taxed 281_us_376 parent argues that because of the restrictions it has imposed upon employee’s ownership of the new pc stock parent has beneficial_ownership of such stock first parent loaned the funds to employee in order for employee to acquire the new pc stock and for new pc to use such funds to acquire the intangible assets of old pc these funds were loaned on a nonrecourse basis with employee’s new pc stock as collateral thus parent argues that it and not employee is at risk with respect to such stock second employee is required to vote the new pc stock as parent recommends in addition parent has adopted procedures by which to ensure that its recommendation will be respected third employee is not entitled to dividends distributed with respect to his new pc stock moreover any dividends erroneously distributed must be immediately contributed by employee to new pc however y of state x precludes beneficial_ownership of a professional_corporation by anyone other than a licensed individual parent is not a licensed individual thus under y parent cannot have the benefits of owning the new pc stock nor be responsible for its burdens in other words the fact that parent attempts to claim the benefits and assign itself the burdens of owning the new pc stock does not override the specific provision of y that precludes such ownership moreover other provisions of y enforce this prohibition for example y only provides an exception to this rule if there is a statute rule_or_regulation applicable to the particular profession in this case medical that so provides parent has not identified any such exception and neither have we therefore y must be read as providing no exception in addition y provides that any transfer of the beneficial_ownership of the stock of a professional_corporation to someone other than another licensed individual is void in other words the transfer is given no legal effect ie it is as if it never occurred in this case employee initially acquired the beneficial_ownership of the stock of new pc employee transferred funds to new pc and received all of the stock of new pc through the restrictions attached to the stock and the other provisions described above employee attempted to transfer beneficial_ownership in new pc stock to acquiring however under y such transfer is void therefore employee remains the beneficial_owner of the new pc stock finally y provides that a shareholder of a professional_corporation ie a licensed individual may not enter into a voting_trust or other arrangement with anyone other than a licensed individual moreover y further provides that if the shareholders attempts to do so any such trust or other arrangement is void thus employee or the former shareholders of old pc could not enter into a voting_trust or other arrangement with parent in an attempt to circumvent the clear prohibition of y accordingly parent cannot be considered the beneficial_owner of the new pc stock consequently parent cannot be considered the owner of the new pc stock for purposes of sec_1504 therefore new pc cannot be considered a member of the parent consolidated_group parent recognizes that y of state x on its face precludes beneficial_ownership of the stock of a professional_corporation by anyone other than a licensed individual however parent argues that other provisions of state x law dealing with the corporate practice of medicine doctrine have been interpreted less strictly in state x in recent years therefore parent argues that y should be also the corporate practice of medicine doctrine precludes a physician in his capacity as a physician from being employed in state x by a corporation case x however this doctrine has since been interpreted by subsequent legislation and regulations to allow for physicians to be employed by professional corporations as well as by certain types of non-profit corporations thus parent argues that since these types of entities can employ physicians they can also be considered as beneficial owners of the stock of professional corporations under y consequently parent argues that it complies with y based on what it understands to be the current and still evolving doctrine_of the corporate practice of medicine as noted above the language of y is quite clear and provides for an exception only under the conditions specified therein no such exception has been identified in addition we decline to speculate whether y might be interpreted differently under parent’s understanding of the corporate practice of medicine doctrine in absence of guidance by a court or regulatory authority in state x in the absence of such guidance y should be interpreted according to its plain meaning case development hazards and other considerations we note that a court may not accept our characterization of the acquisition because it may completely disregard employee’s role in other words it may consider employee as simply acting on behalf of acquiring in that case acquiring would be treated as having directly transferred the funds to new pc which new pc used to acquire the intangible assets of old pc in exchange for the stock of new pc yet under y new pc’s issuance of its stock to acquiring would be void in that case the attempted exchange would also be considered void we are not sure of the characterization of the transaction at that point however a possible characterization is to treat acquiring as having directly acquired the intangible assets of old pc we are not aware of the consequences of this recast under in any event there is no consolidated_return issue because new pc is ignored in addition we do not believe that simply because the characterization of the acquisition is uncertain parent should be allowed to treat new pc as a member of the group in other words we believe that the burden is on parent to justify to a court why literal meaning a should be interpreted other than according to its grid legislative research service and was told that the legislative_history for this provision we were unable to examine the legislative_history for glyer of cc dom fs corp called the lrs at had to be examined in person alternatively we could hire a company to provide it for us in any event lrs would not perform that service you may want to consider examining the legislative_history to see if it confirms our reading of the provision please call if you have any further questions by ___________________ steven j hankin branch chief corporate branch cc
